DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both the piston and a pipeline.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “120” has been used to designate both the piston and a pipeline.  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“The invention relates to” and “The invention further relates to”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the operating fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an operating fluid --.
Claims 2-5 recites the limitation "Method" in line 1, however a method is already recited in claim one so it is unclear if this sis the same or different method.  The examiner notes that in further interpreting the claims, it is assumed that it is the same and what is meant is --The method--.
In claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner notes that in further interpreting the claims, it is assumed that the limitation(s) following the phrase are not required parts of the claimed invention.
Claim 6 recites the limitation "Compressor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --A compressor--.
Claim 6 recites the limitation "the operating fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an operating fluid --.
In claim 6, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See 
Claims 7-9 recites the limitation "Compressor" in line 1, however a method is already recited in claim one so it is unclear if this sis the same or different method.  The examiner notes that in further interpreting the claims, it is assumed that it is the same and what is meant is --The compressor--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0134851 to Adler in view of U. S. Patent Publication 2016/0369935 to Boehm, as evidenced by U. S. Patent Publication 2017/0191563 to Horning.
Referring to claims 1-5, Adler teaches a method for operating a compressor (1) in which an ionic liquid (3) is used as an operating fluid, and in which two different components of the compressor (1) are brought into contact with the ionic liquid (3) and form an electrochemical element, and wherein a reciprocating compressor, a screw compressor, a scroll compressor, a rotary compressor, a compressor in which a two-phase mixture can be used, and/or a multi-stage compressor is used as the compressor 
Adler does not teach a counter-voltage.  Boehm teaches a method wherein:
a counter-voltage is applied to a compressor (1) at least for partially equalizing a voltage of a electrochemical element, wherein the voltage of the electrochemical element is measured, and the counter-voltage is set based thereon, and wherein the counter-voltage is set as part of a regulation (Fig. 1; paragraphs [0002], [0023], [0026] and [0033]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Adler with the counter-voltage taught by Boehm in order to provide corrosion protection (paragraph [0008]).
While Adler discloses the ionic fluid contacting several different components of the compressor (such as the seals, cylinder head and valves, see paragraphs [0015] and [0016]) to provide cooling thereto, Adler and Boehm are silent as to the materials used for these compressor components.  However, it is well known in the art, as evidenced by Horning, that these components of the compressor are conventionally made from different materials and form an electrochemical element (paragraph [0052]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to perform the method taught by Adler with the materials taught by Horning, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to claims 6-9, Adler teaches a compressor (1) in which an ionic liquid (3) is provided as an operating fluid, and in which two different components of the compressor (1) are in contact with the ionic liquid (3) and form an electrochemical element, and which is configured as a reciprocating compressor, a screw compressor, a scroll compressor, a rotary compressor, a compressor in which a two-phase mixture can be used, and/or with multiple stages (Figures 1-3; paragraphs [0002], [0003], [0014], [0015] and [0019]).
Adler does not teach a counter-voltage.  Boehm teaches a method wherein:
a voltage source (via 31) with which a counter-voltage can be applied to the compressor (1) at least for partially equalizing a voltage of a electrochemical element, and comprising a measuring device (16-19) for measuring the voltage of the electrochemical element, wherein the voltage source (via 31) is configured to set the counter-voltage based on the measured voltage, and a control and/or regulating unit (19) for setting and/or regulating the counter-voltage (Fig. 1; paragraphs [0002], [0023], [0026], [0027] and [0033]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Adler with the counter-voltage taught by Boehm in order to provide corrosion protection (paragraph [0008]).
While Adler discloses the ionic fluid contacting several different components of the compressor (such as the seals, cylinder head and valves, see paragraphs [0015] and [0016]) to provide cooling thereto, Adler and Boehm are silent as to the materials used for these compressor components.  However, it is well known in the art, as evidenced by Horning that these components of the compressor are conventionally .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bollinger, Gudgel, Beavers and Boe each disclose a cathodic protection system similar to that which is claimed, but do not disclose an ionic fluid in a compressor as claimed.  Adler and Okaichi disclose compressor as claimed but do not disclose a counter-voltage protection system with feedback as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746